Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2017/0302306, hereby referred as Ouyang) in view of Ying et al. (US 2016/0322714, hereby referred as Ying).
Regarding claim 1,
Ouyang discloses;
An electronic device comprising (electronic device 10 of figure 1): 
a housing (figure 1, housing 12, see paragraph [0024]); and 
an antenna module disposed on one surface of the housing (figure 1, see paragraphs [0028] and [0029]), wherein the antenna module includes: 
a printed circuit board (figure 9, PCB 118, see paragraph [0053]); 
a first antenna array disposed one surface of the printed circuit board (figure 10, antenna elements 40՛ on the top side of the PCB 118); 
a second antenna array disposed on another surface of the printed circuit board and at least partially overlapping with the first antenna array when viewed from the one surface of the housing (figure 10, antenna elements 40՛ on the bottom side of the PCB 118); and 
a radio frequency integrated circuit (RFIC) electrically connected to the first antenna array and the second antenna array, and wherein the RFIC is configured to: feed the first antenna array and the second antenna array; and transmit and/or receive a signal in a direction of a beam using the first antenna array and the second antenna (figures 9-10, RFIC 122 for the antenna arrays 40. Element 122 is a transceiver. See paragraph [0055]).

Ouyang does not disclose;
A radio frequency integrated circuit (RFIC) electrically connected to the first antenna array and the second antenna array , and wherein the RFIC is configured to: feed the first antenna array and the second antenna array such that a phase between the first antenna array and the second antenna array has a specified value; and transmit and/or receive a signal in a direction of a beam using the first antenna array and the second antenna, wherein the direction of the beam is dependent on the specified value.

However, Ying teaches;
A radio frequency integrated circuit (RFIC) electrically connected to the first antenna array and the second antenna array , and wherein the RFIC is configured to: feed the first antenna array and the second antenna array such that a phase between the first antenna array and the second antenna array has a specified value; and transmit and/or receive a signal in a direction of a beam using the first antenna array and the second antenna, wherein the direction of the beam is dependent on the specified value (figure 18 and paragraph [0113], the teaching of transceiver 1802 for the antenna array 1808. Figure 28, the teaching of two antenna arrays 2808 and 2810 and each antenna is communicating with one base station in different directions such as base station 2804 in one direction and another base station 2806 in another direction. See paragraph [0128]).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a radio frequency integrated circuit (RFIC) electrically connected to the first antenna array and the second antenna array , and wherein the RFIC is configured to: feed the first antenna array and the second antenna array such that a phase between the first antenna array and the second antenna array has a specified value; and transmit and/or receive a signal in a direction of a beam using the first antenna array and the second antenna, wherein the direction of the beam is dependent on the specified value, as taught by Ying, into Ouyang to substitute one known element for another to obtain predictable result which is to have the antenna arrays tuned for transmission to base stations such as controlling power to the first and/or second radiating elements and/or selecting one or more dual radiating element antennas in the respective antenna array.  
  
Regarding claim 3,
Ouyang does not disclose;
Wherein the RFIC is configured to change a phase of at least part of the first antenna array and the second antenna array such that the beam is formed in a direction of the external device.  

However, Ying teaches;
Wherein the RFIC is configured to change a phase of at least part of the first antenna array and the second antenna array such that the beam is formed in a direction of the external device (figure 18 and paragraph [0113], the teaching of transceiver 1802 for the antenna array 1808. Figure 28, the teaching of two antenna arrays 2808 and 2810 and each antenna is communicating with one base station in different directions such as base station 2804 in one direction and another base station 2806 in another direction. See paragraph [0128]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFIC is configured to change a phase of at least part of the first antenna array and the second antenna array such that the beam is formed in a direction of the external device, as taught by Ying, into Ouyang to substitute one known element for another to obtain predictable result which is to have the antenna arrays tuned for transmission to base stations such as controlling power to the first and/or second radiating elements and/or selecting one or more dual radiating element antennas in the respective antenna array.  
  
Regarding claim 4,
Ouyang discloses;
Wherein the first antenna array is spaced from the second antenna array by a specified distance (figure 10 and paragraph [0054], antenna elements 40’ on the top and bottom sides of 118).

Regarding claim 5,
Ouyang discloses;
Wherein the antenna module is disposed in a region adjacent to a first edge of the housing, further comprising: an additional antenna module disposed in a region adjacent to a second edge opposite to the first edge (figure 5, paragraph [0029]).

Regarding claim 6,
Ouyang discloses;
Wherein the antenna module further includes a feeding line for connecting the RFIC to the first antenna array and the second antenna array (figure 5 and paragraphs [0047] and [0049]).

Regarding claim 7,
Ouyang discloses;
Wherein each of the first antenna array and the second antenna array includes a plurality of dipole antennas (see paragraph [0057]).

Regarding claim 8,
Ouyang discloses;
Wherein the RFIC is configured to feed each of the plurality of dipole antennas (figures 5 and 6, see paragraph [0050]).

Ouyang does not disclose;
Wherein the RFIC is configured to feed each of the plurality of dipole antennas such that a phase difference between the plurality of antennas occurs (figure 18 and paragraph [0113], the teaching of transceiver 1802 for the antenna array 1808. Figure 28, the teaching of two antenna arrays 2808 and 2810 and each antenna is communicating with one base station in different directions such as base station 2804 in one direction and another base station 2806 in another direction. See paragraph [0128]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFIC is configured to feed each of the plurality of dipole antennas such that a phase difference between the plurality of antennas occurs, as taught by Ying, into Ouyang to substitute one known element for another to obtain predictable result which is to have the antenna arrays tuned for transmission to base stations such as controlling power to the first and/or second radiating elements and/or selecting one or more dual radiating element antennas in the respective antenna array.  

Regarding claim 9,
Ouyang discloses;
Wherein the plurality of dipole antennas are spaced from one another by a specified distance (figures 5 and 6, see paragraph [0050]).

Regarding claim 10,
Ouyang discloses;
Wherein the first antenna array and the second antenna array include at least one of a dipole antenna, a monopole antenna, or a slot antenna (see paragraph [0071], the antenna arrays is a dipole antennas).  

Regarding claim 11,
Ouyang discloses;
An antenna module comprising (the antenna module of figure 1, see paragraphs [0028] and [0029]): 
a printed circuit board (figure 9, PCB 118, see paragraph [0053]); 
a first antenna array disposed one surface of the printed circuit board (figure 10, antenna elements 40՛ on the top side of the PCB 118); 
a second antenna array disposed on another surface of the printed circuit board and at least partially overlapping with the first antenna array when viewed from above the printed circuit board (figure 10, antenna elements 40՛ on the bottom side of the PCB 118); and 
an RFIC electrically connected to the first antenna array and the second antenna array and configured to feed the first antenna array and the second antenna array, wherein the RFIC is configured to: feed the first antenna array and the second antenna array: and transmit and/or receive a signal in a direction of a beam using the first antenna array and the second antenna (figures 9-10, RFIC 122 for the antenna arrays 40. Element 122 is a transceiver. See paragraph [0055]).

Ouyang does not disclose;
An RFIC electrically connected to the first antenna array and the second antenna array and configured to feed the first antenna array and the second antenna array, wherein the RFIC is configured to: feed the first antenna array and the second antenna array such that a phase between the first antenna array and the second antenna array has a specified value: and transmit and/or receive a signal in a direction of a beam using the first antenna array and the second antenna, wherein the direction of the beam is dependent on the specified value.

However, Ying teaches;
An RFIC electrically connected to the first antenna array and the second antenna array and configured to feed the first antenna array and the second antenna array, wherein the RFIC is configured to: feed the first antenna array and the second antenna array such that a phase between the first antenna array and the second antenna array has a specified value: and transmit and/or receive a signal in a direction of a beam using the first antenna array and the second antenna, wherein the direction of the beam is dependent on the specified value (figure 18 and paragraph [0113], the teaching of transceiver 1802 for the antenna array 1808. Figure 28, the teaching of two antenna arrays 2808 and 2810 and each antenna is communicating with one base station in different directions such as base station 2804 in one direction and another base station 2806 in another direction. See paragraph [0128]).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an RFIC electrically connected to the first antenna array and the second antenna array and configured to feed the first antenna array and the second antenna array, wherein the RFIC is configured to: feed the first antenna array and the second antenna array such that a phase between the first antenna array and the second antenna array has a specified value: and transmit and/or receive a signal in a direction of a beam using the first antenna array and the second antenna, wherein the direction of the beam is dependent on the specified value, as taught by Ying, into Ouyang to substitute one known element for another to obtain predictable result which is to have the antenna arrays tuned for transmission to base stations such as controlling power to the first and/or second radiating elements and/or selecting one or more dual radiating element antennas in the respective antenna array.  

Regarding claim 13,
Ouyang does not disclose;
Wherein the RFIC is configured to change a phase of at least part of the first antenna array and the second antenna array such that the beam is formed in a direction of the external device.  

However, Ying teaches;
Wherein the RFIC is configured to change a phase of at least part of the first antenna array and the second antenna array such that the beam is formed in a direction of the external device (figure 18 and paragraph [0113], the teaching of transceiver 1802 for the antenna array 1808. Figure 28, the teaching of two antenna arrays 2808 and 2810 and each antenna is communicating with one base station in different directions such as base station 2804 in one direction and another base station 2806 in another direction. See paragraph [0128]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFIC is configured to change a phase of at least part of the first antenna array and the second antenna array such that the beam is formed in a direction of the external device, as taught by Ying, into Ouyang to substitute one known element for another to obtain predictable result which is to have the antenna arrays tuned for transmission to base stations such as controlling power to the first and/or second radiating elements and/or selecting one or more dual radiating element antennas in the respective antenna array.  
  
Regarding claim 14,
Ouyang discloses;
Wherein the first antenna array is spaced from the second antenna array by a specified distance (figure 10 and paragraph [0054], antenna elements 40’ on the top and bottom sides of 118).

Regarding claim 15,
Ouyang discloses;
Wherein the antenna module further comprising a feeding line for connecting the RFIC to the first antenna array and the second antenna array (figure 5 and paragraphs [0047] and [0049]).

Regarding claim 16,
Ouyang does not disclose;
Wherein the direction of the beam includes: a first direction parallel to the one surface; and a second direction perpendicular to the one surface.  

However, Ying teaches;
Wherein the direction of the beam includes: a first direction parallel to the one surface; and a second direction perpendicular to the one surface (figure 18 and paragraph [0113], the teaching of transceiver 1802 for the antenna array 1808. Figure 28, the teaching of two antenna arrays 2808 and 2810 and each antenna is communicating with one base station in different directions such as base station 2804 in one direction and another base station 2806 in another direction. See paragraph [0128]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the direction of the beam includes: a first direction parallel to the one surface; and a second direction perpendicular to the one surface, as taught by Ying, into Ouyang to substitute one known element for another to obtain predictable result which is to have the antenna arrays tuned for transmission to base stations such as controlling power to the first and/or second radiating elements and/or selecting one or more dual radiating element antennas in the respective antenna array.  

Regarding claim 17,
Ouyang discloses;
Wherein the RFIC is configured to: feed the first antenna array and the second antenna array in-phase to transmit the signal in the first direction (figures 9-10, RFIC 122 for the antenna arrays 40. Element 122 is a transceiver. See paragraph [0055]); or feed the first antenna array and the second antenna array out-of-phase to transmit the signal in the second direction.  

Regarding claim 18,
Ouyang does not disclose;
Wherein the RFIC is configured to: receive a first signal from an external device based on the first signal, transmit and/or receive the signal in the direction of the beam to and/or from the external device.

However, Ying teaches;
Wherein the RFIC is configured to: receive a first signal from an external device based on the first signal, transmit and/or receive the signal in the direction of the beam to and/or from the external device (figure 18 and paragraph [0113], the teaching of RFIC transceiver 1802 for the antenna array 1808. Figure 28, the teaching of two antenna arrays 2808 and 2810 and each antenna is communicating with one base station in different directions such as base station 2804 in one direction and another base station 2806 in another direction. See paragraph [0128]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFIC is configured to: receive a first signal from an external device based on the first signal, transmit and/or receive the signal in the direction of the beam to and/or from the external device, as taught by Ying, into Ouyang to substitute one known element for another to obtain predictable result which is to have the antenna arrays tuned for transmission to base stations such as controlling power to the first and/or second radiating elements and/or selecting one or more dual radiating element antennas in the respective antenna array. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. US Patent No. 9,905,922, Yun et al. US 2020/0021015, Park US 2018/0358686, each alone, discloses an electronic device comprising: 
a housing; and an antenna module disposed on one surface of the housing, wherein the antenna module includes: a printed circuit board; a first antenna array disposed one surface of the printed circuit board; a second antenna array disposed on another surface of the printed circuit board and at least partially overlapping with the first antenna array when viewed from the one surface of the housing; and a radio frequency integrated circuit (RFIC) electrically connected to the first antenna array and the second antenna array
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845